Case 0:19-cv-61707-RKA Document 19 Entered on FLSD Docket 09/04/2019 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION

                                CASE NO. 19-cv-61707-Altman/Hunt

  ROBERT JASPER GRIFFITH,
  MARK CHRISTOPHER ROWE SETAL,
  MELVIN ROBERT CARTER,
  ARMANDO JESUS CANIZARES,

         Plaintiffs,

  v.

  INTEGRATED TECH GROUP, LLC,

        Defendant.
  _________________________________________/


                       DEFENDANT’S MOTION FOR EXTENSION OF TIME
                          TO RESPOND TO PLAINTIFF’S COMPLAINT

         Defendant, INTEGRATED TECH GROUP, LLC (“Defendant”), hereby moves this

  Court for an extension of time, up to and including Monday, September 9, 2019, within which to

  file its response to the Amended Complaint filed by Plaintiffs, ROBERT JASPER GRIFFITH

  (“Griffith”), MARK CHRISTOPHER ROWE SETAL (“Setal”), MELVIN ROBERT CARTER

  (“Carter”), and ARMANDO JESUS CANIZARES (“Canizares”) (“Plaintiffs”), and states as

  follows:

         1.      On or about July 11, 2019, Plaintiffs Griffith, Setal, and Carter filed the underling

  civil action. [ECF No. 1].

         2.      On August 6, 2019, Defendant filed a Motion to Compel Arbitration and to Stay

  Proceedings. [ECF No. 6]. Defendant conferred with Opposing Counsel regarding whether

  Plaintiffs Griffith, Setal, and Carter would agree to arbitrate their claims but filed the Motion

  prior to receiving a response from Plaintiffs’ counsel.
Case 0:19-cv-61707-RKA Document 19 Entered on FLSD Docket 09/04/2019 Page 2 of 4




           3.      On August 20, 2019, Plaintiffs filed an Amended Complaint adding Plaintiff

  Canizares as a party to the action. [ECF No. 9].

           4.      On August 23, 2019, Plaintiffs filed a Response to Defendant’s Motion to Compel

  Arbitration and to Stay Proceedings in which Plaintiffs Griffith, Setal, and Carter indicated that

  they do not oppose Defendant’s request for a stay of the action pending arbitration, while

  Plaintiff Canizares indicated that he needed a copy of his Arbitration Agreement before agreeing

  to a stay. [ECF No. 17].

           5.      Defendant provided Plaintiff Canizares with a copy of his Arbitration Agreement

  on August 29, 2019 and requested that Plaintiff Canizares agree to arbitrate his claims pursuant

  to the Arbitration Agreement. Defendant followed-up with Plaintiff’s counsel to determine

  whether Plaintiff Canizares would agree to arbitrate his claims on the morning of September 4,

  2019, but has not received a response to that request.

           6.      Defendant’s response to Plaintiffs’ Amended Complaint is due on September 4,

  2019.1

           7.      Given that the Parties are in the process of determining whether Plaintiff

  Canizares will agree to arbitrate his claims, and that the remaining Plaintiffs have already agreed

  to arbitrate their claims, Defendant requests an extension of time up through and including

  Monday, September 9, 2019 to file its response to Plaintiffs’ Amended Complaint.

           8.      Counsel for Plaintiffs has indicated that Plaintiffs do not oppose Defendant’s

  requested extension of time.

           9.      Defendant does not seek the requested extension for purposes of unnecessary

  delay in this case and no prejudice will result from the granting of the requested extension.

  1
    Defendant’s response was originally due on September 3, 2019. However, given that the Court was closed on that
  date (as were Defendant’s counsel’s offices), the deadline was extended by one day pursuant to the Local Rules of
  the Southern District of Florida.

                                                          2
Case 0:19-cv-61707-RKA Document 19 Entered on FLSD Docket 09/04/2019 Page 3 of 4




         WHEREFORE, the Defendant, INTEGRATED TECH GROUP, LLC, respectfully

  requests that this Court grant an extension of time, up to and including Monday, September 9,

  2019, within which to file its response to the Plaintiffs’ Amended Complaint, along with such

  other relief as this Court deems just and proper.

                                                          Respectfully Submitted,

                                                          LITTLER MENDELSON, P.C.
                                                          Wells Fargo Center
                                                          333 SE 2nd Avenue, Suite 2700
                                                          Miami, Florida 33131
                                                          Telephone: (305) 400-7500
                                                          Facsimile: (305) 603-2552

                                                          By: /s/ Christopher T. Perré
                                                          Sherril M. Colombo, Esq.
                                                          Florida Bar No.: 948799
                                                          Email: scolombo@littler.com
                                                          Stefanie Mederos, Esq.
                                                          Florida Bar No. 12041
                                                          Email: smederos@littler.com
                                                          Christopher T. Perré, Esq.
                                                          Florida Bar No. 123902
                                                          E-mail: cperre@littler.com
                                                          Counsel for Defendant




                                                      3
Case 0:19-cv-61707-RKA Document 19 Entered on FLSD Docket 09/04/2019 Page 4 of 4




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 4th day of September 2019, a true and correct copy

  of the foregoing was electronically filed and served via transmission of Notice of Electronic

  Filing generated by CM/ECF on all counsel or parties of record on the Service List below, and

  also via any additional manner noted below.

                                                /s/ Christopher T. Perré
                                                 Christopher T. Perré, Esq.


                                        SERVICE LIST


  ATTORNEYS FOR PLAINTIFFS

  Elliot A. Kozolchyk, Esq.
  Florida Bar No. 74791
  Koz Law, P.A.
  320 S.E. 9th Street
  Fort Lauderdale, Florida 33316
  Phone: (786) 924-9929
  Fax: (786) 358-6071
  Email: ekoz@kozlawfirm.com




                                                   4
